DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
US 20100038547 A1 teaches a radiation dosimeter comprising: a scintillator connected to an optical fiber, said optical fiber transmitting light emitted by the scintillator to a PMT configured to light (a light signal) supplied from the optical fiber into an electric signal in accordance with the light intensity; and a counter to counter wherein the count value of events is converted to a dosage [0027-0032].
US 20190018148 A1 teaches a dosimeter and radiotherapy system comprising: a radiation sensor constituted by a light emitting portion that is made of a polycrystalline scintillator and emits light of intensity dependent on an amount of incident radiation and a cover covering the light emitting portion; an optical fiber that is connected to the radiation sensor and transmits the photons emitted by the polycrystalline scintillator; a photoelectric converter for converting the photons transmitted by the optical fiber into electrical signals; a calculation device for measuring each of the electrical signals through the conversion by the photoelectric converter of each photon, calculating a count rate, and specifying a dose rate; and a display device for displaying measurement results calculated by the calculation device.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.